Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 29, 2020

                                       No. 04-19-00892-CV

                          IN THE INTEREST OF L.M.R., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02001
                          Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        Appellant has filed a motion for a seven-day extension of time to file a brief. We grant
the motion and order appellant’s brief filed by February 4, 2020. This is an accelerated appeal
of an order in a suit for termination of the parent-child relationship that must be disposed of by
this court within 180 days of the date the notice of appeal was filed in the trial court. See Tex. R.
Jud. Admin. 6.2. Because of the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court